IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


AQUIL JOHNSON,                         : No. 2 EM 2015
                                       :
                    Petitioner         :
                                       :
                                       :
             v.                        :
                                       :
                                       :
PHILADELPHIA COURT OF COMMON           :
PLEAS, ET AL.,                         :
                                       :
                    Respondents        :


                                    ORDER



PER CURIAM

      AND NOW, this 11th day of February, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.